UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6289



ANTHONY RAY THOMPSON,

                                             Plaintiff - Appellant,

          versus

COMMONWEALTH OF VIRGINIA; BRUCE C. MORRIS;
SANDRA L. COMBS; WINNIE R. DIXON; JOSEPH F.
LEWIS; LINDA R. PITMAN,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Samuel G. Wilson, District Judge.
(CA-96-162-R)

Submitted:   September 20, 1996           Decided:   October 1, 1996

Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Anthony Ray Thompson, Appellant Pro Se.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order dismissing

his 42 U.S.C. § 1983 (1994) complaint under 28 U.S.C. § 1915(d)

(1994). We have reviewed the record and the district court's opin-

ion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Thompson v. Virginia, No. CA-96-
162-R (W.D. Va. Feb. 16, 1996). We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the
decisional process.




                                                         AFFIRMED




                                2